Citation Nr: 1635997	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

David Nelson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957 and from June 1957 to June 1973.  The Veteran died in April 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center.

A December 2015 Board decision denied the appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 and remanded the issue on appeal for further development.

This appeal consists of documents in a paper claims file as well as relevant documents in the Virtual VA electronic claims file system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required because in June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  See 80 Fed. Reg. 35246-01 (June 19, 2015) (currently codified at 38 C.F.R. § 3.307 (a)(6)(v) (2015).  Notably, the designation of "UC-123" indicates that the particular aircraft was equipped with spray apparatus.  See Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).  VA has published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.  The Veteran's military occupational specialty is included in these codes.  

Here, the Veteran's SPRs indicate he was a jet aircraft mechanic in the Air Force.  Although it has not been specifically alleged, the Board notes that the Veteran is deceased and the appellant may not be aware of all locations and incidents of the Veteran's service.  Additionally, the claims processing procedures for C-123 exposure claims appear to be in the process of development.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.3.  Thus, in accordance with VA's duty to assist, the issue should be developed and adjudicated by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all current development procedures for the development of whether the Veteran had regular and repeated contact with C-123 aircraft known to have sprayed an herbicide agent pursuant to M21-1, Part IV.ii.1.H.3.  Make a formal finding of whether the Veteran was in the group of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  Required notice must be provided to the appellant and her representative.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

